FILED
                              NOT FOR PUBLICATION                            AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: THE 12 PERCENT FUND I, LLC,                No. 08-60026

                Debtor,                           BAP No. 2:07-06481-SSC


RODERICK McBROOM and THOMAS                       MEMORANDUM *
G. JUNGHANS,

                Appellants,

  v.

DAVID M. REAVES, Chapter 11 Trustee;
et al.,

                Appellees.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Dunn, Markell, and Montali, Bankruptcy Judges, Presiding

                              Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Roderick McBroom and Thomas S. Junghans appeal pro se from the

Bankruptcy Appellate Panel’s (“BAP’s”) order dismissing their interlocutory

appeal of the bankruptcy court’s order denying their motion to dismiss a chapter 11

bankruptcy case. We review de novo our own jurisdiction and whether a

bankruptcy court’s decision is final under 28 U.S.C. § 158(d). Silver Sage

Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339

F.3d 782, 787 (9th Cir. 2003). We dismiss.

      The denial of a motion to dismiss a chapter 11 bankruptcy for bad faith is

not a final decision over which we have appellate jurisdiction. See id. at 788-91.

Moreover, we have no jurisdiction to consider whether the BAP’s exercise of its

discretion to decline jurisdiction was proper. See id. at 788.

      Appellants’ motions to extend time to file their reply brief are granted. The

Clerk shall file the reply brief submitted on July 16, 2010.

      DISMISSED.




                                           2                                  08-60026